Citation Nr: 1429284	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip replacement due to necrosis of the left femoral head.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the hips and lumbar spine, to include as secondary to ulcerative colitis.

4.  Entitlement to service connection for a kidney disorder, claimed as impaired renal function.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1981 and from August 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.   This claim was previously before the Board in April 2012, at which time the Veteran's claims were remanded for additional development.

The issue of the Veteran's entitlement to service connection for peripheral neuropathy, to include as secondary to DJD, was raised in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the appropriate AOJ for action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Veterans Benefits Administration (VBA) Fast Letter No. 11-03 (Jan. 11, 2011) notes that, from August 1953 through December 1987, persons residing or working at the U.S. Marine Corps Base Camp Lejeune, North Carolina were potentially exposed to drinking water contaminated with volatile organic compounds.  The Veteran, a surgeon when on active duty, contended in his October 2007 notice of disagreement and subsequent statements that the disabilities for which he seeks service connection are due to his consumption of contaminated water while serving on a temporary assignment in the Spring of 1981 at Camp Lejeune, North Carolina and/or due to an anthrax vaccination he was given that contained the adjuvant squalene.

As previously acknowledged, the present appeal was remanded in April 2012.  In its remand, the Board instructed the RO to obtain the Veteran's service personnel records to verify whether he was stationed at Camp Lejeune, and thereafter, consider the Veteran's claims in a matter consistent with VA's policies regarding the handling of claims based on exposure to contaminated drinking water at Camp Lejeune.  

In an October 2013 supplemental statement of the case, the RO noted that its review of the record did not confirm the Veteran's presence at Camp Lejeune during his first period of service.  However, review of the Veteran's service personnel records reveals an entry on the January 1981 to June 1981, Report on the Fitness of Officers, showing the Veteran was "temporarily assigned additional duty for a 30-day period to NRMC Camp Lejeune, an assignment that he accepted willingly and enthusiastically."  The dates of the assignment were specified as from 15 March 1981 to 15 April 1981.  

The Board regards this as confirmation that the Veteran was present at Camp Lejeune within his first period of active service.  The Board finds therefore that the RO's consideration of the Veteran's claims for service connection was based on an incorrect factual premise and a remand is necessary in order for the Veteran's claims based on exposure to contaminated drinking water to be considered in the first instance. 

Fast Letter 11-03 and subsequent revisions provide instructions for Camp Lejeune claims based on the policy that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune deserve special handling to ensure fairness and consistency in claims processing.  Accordingly, all claims folders with at least one pending Camp Lejeune-related appeal based on water contamination must be Permanently Transferred Out (PTOed) to the Louisville, Kentucky RO.  Thus, proper handling of the Veteran's case should be instituted in accordance with the above guidance.

Accordingly, the case is REMANDED for the following action:

In accordance with VBA Fast Letter 11-03, ensure that the Veteran's case, which includes claims for disabilities due to exposure to contaminated water at Camp Lejeune, is routed to the appropriate Agency of Original Jurisdiction (Louisville, Kentucky RO) for readjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



